UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 08-4538


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

COREY LAYNE REDD,

                  Defendant - Appellant.


Appeal from the United States District Court for the Western
District of Virginia, at Harrisonburg.     Samuel G. Wilson,
District Judge. (5:07-cr-00035-sgw-1)


Submitted:    June 1, 2009                    Decided:      August 19, 2009


Before TRAXLER,     Chief    Judge,   and   MICHAEL   and    KING,   Circuit
Judges.


Affirmed by unpublished per curiam opinion.


Steven P. Hanna, Richmond, Virginia, for Appellant.     Julia C.
Dudley, United States Attorney, Jeb T. Terrien, Assistant United
States Attorney, Harrisonburg, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Corey    Layne       Redd     was       indicted       on    one        count    of

possession      with    intent      to     distribute         fifty   grams       or    more    of

cocaine     base,       in     violation          of     21     U.S.C.       §     841(a)(1),

(b)(1)(A)(iii)         (2006).           Subsequent       to    the    district          court’s

denial of his motion to suppress evidence seized during a search

of his home and vehicle, Redd entered a conditional guilty plea,

preserving the right to appeal the district court’s denial of

his motion.        The district court sentenced Redd to 120 months’

imprisonment.          On appeal, Redd challenges the district court’s

denial    of    his     motion      to     suppress      on    two    grounds:          (1)     the

statements obtained from the Source of Information (“SOI”) are

stale; and (2) the statements obtained from the Confidential

Informant      (“CI”)    do    not       support    probable      cause.          Finding       no

reversible error, we affirm.

               In reviewing a district court’s ruling on a motion to

suppress,      this    court     defers      to    the    district         court’s       factual

findings,      setting       them    aside    only      if     clearly      erroneous,          and

reviews    its     legal      conclusions          de    novo.        United       States       v.

Uzenski, 434 F.3d 690, 704 (4th Cir. 2006).                            When the district

court has denied a motion to suppress, “the evidence must be

construed in the light most favorable to the Government.”                                 Id.




                                              2
                                              I.

             “A        valid     search       warrant      may     issue     only     upon

allegations of ‘facts so closely related to the time of the

issue of the warrant as to justify a finding of probable cause

at   that    time.        Whether      the    proof     meets     this    test    must   be

determined        by    the     circumstances         of   each     case.’”         United

States v.     McCall,          740    F.2d    1331,     1335-36     (4th    Cir.     1984)

(quoting Sgro v. United States, 287 U.S. 206, 210-11) (1932)).

However, “the vitality of probable cause cannot be quantified by

simply counting the number of days between the occurrence of the

facts supplied and the issuance of the affidavit.”                          Id. at 1336

(internal     quotation         marks,      alteration,    and     citation      omitted).

To determine whether the information used to support the warrant

is stale, this court must take into account “the nature of the

unlawful activity alleged, the length of the activity, and the

nature of the property to be seized.”                        Id.     If the criminal

activity alleged is not ongoing in nature or the evidence is not

likely to remain at the place it was observed, “indicia external

to the evidence itself should demonstrate that probable cause

has not lapsed.”          Id. at 1337.

             Redd argues that the information obtained from the SOI

is   stale    because         there    is    no    indication      that    his   “alleged

narcotics operations were elaborate and ongoing” or that there

was any “ongoing continuous criminal activity” from September,

                                               3
2006 to March, 2007.        Redd’s argument is without merit.                 The SOI

admitted    to     purchasing     crack       cocaine    from    Redd   at     Redd’s

residence between June of 2006 and the SOI’s arrest in September

of 2006.     Importantly, the SOI admitted to purchasing sixty-two

grams of crack cocaine from Redd on a weekly basis.                          Although

there is no evidence showing Redd’s activity continued between

September of 2006 and March of 2007, the CI provided information

that Redd was selling crack cocaine at his residence a mere two-

and-a-half days before the warrant’s execution.                     The fact that

the SOI purchased crack cocaine on a weekly basis and the CI

obtained information about Redd’s activities less than seventy-

two hours before the search warrant was executed lends credence

to a determination that Redd’s activity was ongoing.                         However,

even   if   Redd’s    narcotics    distribution         was   not   ongoing    as   he

alleges, the CI’s information provides “indicia external” to the

SOI’s evidence demonstrating that probable cause had not lapsed.

Accordingly, we find that the SOI’s statements are not stale.

                                      II.

            Redd     also   argues   that      the   CI’s     statements      do    not

support probable cause.           A court must consider the totality of

the circumstances in determining whether probable cause exists

to support the issuance of a search warrant.                    Illinois v. Gates,

462 U.S. 213, 238 (1983).          The magistrate’s task is to determine

whether, given the totality of the circumstances, “there is a

                                          4
fair probability that contraband or evidence of a crime will be

found in a particular place.”                    Id. at 238.          “A magistrate’s

‘determination of probable cause should be paid great deference

by reviewing courts.’”            Id. at 236 (quoting Spinelli v. United

States, 393 U.S. 410, 419 (1969)).                 Thus, this court’s duty “is

simply to ensure that the magistrate had a ‘substantial basis

for . . . conclud[ing]’ that probable cause existed.”                              Gates,

462 U.S. at 238-39 (quoting Jones v. United States, 362 U.S.

257, 271 (1960)) (alterations in original).

            On     Friday,   March      9,   2007,     the    CI   met    with    Special

Agent     Joseph    Fleming       and   informed        him    that      she     took   an

individual to Redd’s residence at 6:45 p.m. on Thursday, March

8, 2007, where that individual purchased crack cocaine.                           Fleming

went to a magistrate and obtained a search warrant in the early

morning    hours    of    Saturday,     March     10,    2007,     just    hours    after

meeting with the CI and less than forty-eight hours after the CI

saw the crack cocaine purchased from Redd’s residence.                            We find

that the magistrate could fairly conclude contraband or evidence

of a crime would be found at Redd’s residence less than two days

after the CI’s observation.

            “An     important       factor        in    determining        whether      an

informant’s report establishes probable cause is the degree to

which it is corroborated.”               United States v. Lalor, 996 F.2d

1578,     1581     (4th    Cir.    1993).          The       informant’s       veracity,

                                             5
reliability, and basis of knowledge are also relevant, although

they are not independent requirements.                      Id.        Here, the CI’s

veracity,      reliability,       and     basis      of     knowledge         are   well-

established.        Fleming testified that the CI had worked with him

and other members of the Virginia State Police on controlled

drug purchases for the prior four or five months.                        He confirmed

the CI’s reliability and credibility over that time period.                           The

CI was also identified as a past cocaine user, who was “familiar

with the odor, texture, appearance, packaging, and effects of

Cocaine.”      Redd argues that the CI should not be relied upon

because she did not purchase the crack cocaine or witness the

alleged      transaction    and    there       is    no    information        about   the

identity and reliability of the “unwitting informant.”                          However,

Fleming made it clear that the CI made statements against her

penal interests in this case, and thus had no motivation to lie.

Moreover,     the    CI’s   report      was    corroborated       by    the    SOI,   who

described Redd’s residence and its location and detailed his

weekly purchases of crack cocaine from Redd at that residence.

Based   on    the   foregoing,     we    find       that   the    magistrate        had   a

substantial basis for concluding probable cause existed.

              Viewing the evidence in the light most favorable to

the Government, we find that the district court did not err in

denying Redd’s motion to suppress and we affirm the judgment of

the district court.         We dispense with oral argument because the

                                           6
facts   and   legal    contentions   are   adequately   presented    in   the

materials     before   the   court   and   argument   would   not   aid   the

decisional process.



                                                                    AFFIRMED




                                      7